      Case 1:20-mj-01044-AMD Document 31 Filed 09/03/21 Page 1 of 2 PageID: 212




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                       :      Hon. Ann Marie Donio

       v.                                      :      Mag. No. 20-1044 (AMD)

ANDREW DRECHSEL                                :

                                  ORDER FOR CONTINUANCE

               This matter having come before the Court on the joint application of Rachael A. Honig,

Acting United States Attorney for the District of New Jersey (Alisa Shver, Assistant U.S. Attorney,

appearing), and defendant Andrew Drechsel (Christopher Adams, Esquire, appearing), for an order

granting a continuance of the proceedings in the above-captioned matter for a period of approximately

90 days to permit the defendant and his counsel time to review informal discovery provided earlier today

and to engage in plea negotiations, if the defendant desires to do so; the defendant being aware that he

has the right to have the matter submitted to a grand jury within thirty days of the date of his initial

appearance pursuant to Title 18, United States Code, Section 3161(b); the defendant having consented to

this continuance; there having been no prior continuances; and defendant having waived his right to a

speedy trial, and for good cause shown:

               IT IS THE FINDING OF THIS COURT that this action should be continued for the

following reasons:

               (1) The defendant and his counsel have expressed a need to review the informal

                     discovery materials provided by the United States, to confer to discuss how to

                     proceed, and to engage in plea negotiations, if appropriate;

               (2) The defendant has consented to the continuance; and
     Case 1:20-mj-01044-AMD Document 31 Filed 09/03/21 Page 2 of 2 PageID: 213




               (3) Pursuant to Title 18, United States Code, Sections 3161(h)(1)(A) and 3161(h)(7)(A),

                   the ends of justice served by granting the continuance outweigh the best interest of

                   the public and the defendant in a speedy trial.
                                                    6HSWHPEHU
                                                    BBBBB 2021,
               IT IS, therefore, on this UGday of August

ORDERED that this action be, and hereby is, continued for a period of approximately 90 days from the

date of the entry of this Order to and including December 3, 2021, and it is further

               ORDERED that the period from the date of the entry of this Order through and including

December 3, 2021, shall be excludable in computing time under the Speedy Trial Act of 1974.




                                                  HON. ANN MARIE DONIO  D
                                                  United Statess Magistrate
                                                                 Magistrat Judge
Seen and agreed to by:




ALISA SHSHVER
          HVE
           VER R
Assistant
Assistan
       nt U.S.
          U.S. Attorney
               Atttor
                   orne
                     ney



_________________________________
__
 ____________________
                   ____
                   ___
                   __ __
                      ____________
                                _____
CHRISTOPHER
CHRISTOPH
CH         PHER
           PH ER ADAMS,
                   DAMS, ESQUIRE
                 ADA
Counsel
C
Co unsel for
         for Defendant
             Defendant Andrew Drechsel




                                                     2
